Citation Nr: 0737408	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-10 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 through 
June 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision from the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's type II diabetes mellitus is manifested by the 
need for either daily oral hypoglycemic agents or insulin and 
dietary restrictions, but his physical activity has not been 
clinically regulated.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
type II diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102 and 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records from September 2002 through June 
2004 and private treatment records from August 2002 to May 
2003.  The appellant was afforded a VA medical examination in 
February 2003.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning now to the merits of the veteran's claim, disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, however, the veteran timely appealed the rating 
initially assigned for his type II diabetes mellitus on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grants of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's type II diabetes mellitus is rated 20 percent 
disabling under DC 7913.  38 C.F.R. § 4.119, DC 7913.  In 
order to warrant a higher rating, the evidence must show 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process under 
DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2007).

The evidence reflects that the veteran has been prescribed 
insulin in an effort to gain better control of his type II 
diabetes mellitus.  In addition, he has been advised to 
follow a restricted diet.  Therefore, he has met two of the 
three criteria for an increased rating for type II diabetes 
mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  In this case, the evidence does 
not demonstrate that the veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(defining "regulation of activities," as used by VA in DC 
7913).  

The veteran contends that his activities have been restricted 
as a result of his type II diabetes mellitus.  In support of 
this assertion, he points to the fact that he is unable to 
work and relies upon a private treatment record of August 
1999 in which he was deemed temporarily disabled as evidence 
of such.  The Board does not agree.

The August 1999 record on which the veteran relies was made 
prior to his filing his claim for type II diabetes, and 
therefore does not reflect a worsening of his disease.  The 
record reflects that the veteran has, in fact, been 
encouraged to increase the frequency of his exercise.  
Private clinicians of December 2001 through November 2002 
along with VA examiners of December 2002 and February 2003 
did not clinically regulate his activities.  In July 2003 the 
veteran received VA nutrition counseling in which he was 
encouraged to get regular exercise and it was recommended 
that he walk in the early morning or in a mall.  

Moreover, in VA treatment records of February 2004 through 
June 2004, it was noted that the veteran was extremely obese 
and he was repeatedly encouraged to lose weight and increase 
his activity and the speed and distance of his walking as a 
way to improve his diabetes.  

The criteria for a 100 percent rating for diabetes mellitus 
defines "regulation of activities" as "avoidance of 
strenuous occupational and recreational activities."  See 38 
C.F.R. § 4.119, DC 7913.  The available evidence does not 
indicate that the veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities, as 
is required to merit a higher rating of 40 percent.  The fact 
that he has been advised that he should exercise, in the 
absence of specified medical guidelines for that exercise, 
does not meet the criterion requiring regulation of activity 
for a higher rating.

While the veteran here has been prescribed a restricted diet 
and insulin in effort to control his type II diabetes 
mellitus, he has not been prescribed limited physical 
activity or advised to avoid recreational activities.  He, 
therefore, does not meet the criteria for a higher rating on 
the basis of his type II diabetes mellitus, and a staged 
rating under Fenderson does not apply.  38 C.F.R. § 4.119, 
DC 7913.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A rating in excess of 20 percent for type II diabetes 
mellitus is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


